REDMANN, Judge
(concurring).
The Clerk of Court can only be liable if he cancelled liens without a proper bond, and then only to the extent a third party is injured thereby. If the bond surety’s liability is only $10,000, the clerk’s liability can only be for the excess. If the bond surety’s liability is for the full amount of liens, the clerk is not liable at all. In neither case can the clerk and the surety “be obliged to the same thing”, which is the definition of a solidary obligation, LSA-C.C. art. 2091. The circumstance that one coobligor’s obligation arises from tort, another’s from contract, does not affect the solidarity if it otherwise exists, as in the case of the solidary obligation of a tort-feasor and his insurer towards an injured third person.